date internal_revenue_service number info release date uil date attn dear this letter is in response to your inquiry dated concerning whether funding for set-asides for a club recognized as tax-exempt under sec_501 of the internal_revenue_code code may be satisfied with a contribution of stock with a fair_market_value equal to the amount of the set-aside set-aside income is income set-aside for religious charitable scientific literary educational_purposes or for the prevention of cruelty to children or animals the purposes specified in sec_170 of the code or the reasonable cost of administration of these activities by a club such income is exempt_function_income and is not subject_to the unrelated_business_income_tax under sec_512 the general_rule is that set-aside income may be temporarily invested or accumulated as long as the amount and duration are not unreasonable provided that it is earmarked and placed in a separate_account your question is very factual and the response could vary depending upon the specific circumstances in this situation the questions are based upon specific facts and there is little information concerning why stock is being contributed to the tax-exempt_organization furthermore it would not appear that stock would be income for determining gross_income of an exempt_organization a ruling could be requested by a club on a specific set of facts such requests for rulings should be submitted to the service following the procedures outlined in revproc_2000_4 bulletin no page and revproc_2000_8 bulletin no page hopefully the above information will assist you if you have any questions about this letter please contact at or at i appreciate your interest in this matter sincerely gerald v sack manager exempt_organizations technical group
